DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final Office action is in response to Applicant’s amendment filed on 6/4/2021.
Currently, claims 1-7, 9-11 and 13- 14 are pending and examined.
Claims 8, 12 and 15 have been cancelled.  
Drawings
The drawings were received on 6/4/2021.  These drawings are acknowledged. However, color photographs and color drawings with black/white shadings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs or shadings, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compression means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2012/0291362 to Milo et al. (‘Milo’).
Re claim 10: Milo discloses a method of erecting a structure, the method comprising: inflating (par. [0124], lines 3-4) one or more strut tubes 12 with a fluid (e.g. air, see par. [0013]); displacing the fluid with granular material (see par. [0073], lines 8-9); and compressing (Fig. 27) the granular material (see par. [0093]).

Re claim 13: wherein the loose granules are plastic pellets (par. [0101], line 2).
Re claim 14: further comprising: a tee fitting (Figs. 21-23) comprising: a first port (wherein 110 points to in Fig. 25) adapted and configured to fluidically couple to a filling inlet coupled to the shell; a second port (wherein 132 points to), in-line with the first port, the second port adapted and configured to fluidically couple to a blower 122; and a third port 128/130 adapted and configured to fluidically couple to a container of the loose granules (Fig. 25).
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9 have been considered, persuasive; and therefore the claims are allowable. 
Applicant's arguments with respect to claims 10, 11, 13-14 have been fully considered but they are not persuasive. 
Applicant argues that the prior art to Mile does not disclose either: granular material or compressing the granular material (per claim 10). Examiner respectfully disagrees because as discloses in par. [0093], lines 4-5; Milo states that other materials could be used are concrete mix, or regular concrete, which composed of fine and coarse aggregate or granular bonded together with a fluid cement; and the materials are compressed into tube as shown in Fig. 27.
Applicant argues that the prior art to Milo does not discloses check valves and the screen between the internal region and the one or more check valves. Examiner respectfully disagrees because 
Examiner believes the prior art to Milo discloses claimed structures for the claims 10-11 and 13-14; therefore, the rejection is maintained and made it final.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale